Title: From Thomas Jefferson to Edmund Randolph, 1 June 1795
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Monticello June 1. 95.

I have to acknolege the receipt of your favor of Apr. 11. and I now inclose the letter of Mr. Short on the diplomatic arrangement which you desire. It is marked private, as you see, having been a part of his private  correspondence with me, which was the reason I did not leave it in the office. I take the liberty of inclosing to you a letter for him which I will thank you to forward by the safest conveyance, as it is on the subject of his private affairs and interesting to him to answer. He mentions to me that Mr. Blake would bring for me a copy of Don Quixote, and the Cortez’s letters I had been so anxious to get. The former I have received but the latter were not with it. I imagine Mr. Blake has come without them.—We have been for two months past enjoying the most seasonable weather possible. It will improve our crop of wheat, but nothing can make it a good one, the winter had been so hard on it. We this day begin our first hay-cutting, which may mark to you by comparison the difference between our season and that where you are. I sowed three different fields the last spring (94.) on small grain after corn. It is thought none of it will yield less than 150. ℔ to the acre this cutting. I give you this scrap of our delights merely as a bon-bouche. My affectionate respects to the Presidt. and Mrs. Washington, as also to Mrs. Randolph. Adieu. Yours affectionately

Th: Jefferson

